Title: To James Madison from Alexander Kerr, ca. 13 October 1801 (Abstract)
From: Kerr, Alexander
To: Madison, James


Ca. 13 October 1801. Encloses a letter received the previous day from Duvall and requests that JM mention Kerr to Jefferson for appointment as one of the “Magistrates … in the City, in room of some who have not qualified.” Kerr is “at present assisting Mr. Munroe in the Post Office until something may offer.”
 

   RC and enclosure (DNA: RG 59, LAR, 1801–9, filed under “Kerr”). RC 1 p.; undated; docketed by Jefferson, “to be a Justice for Columbia.” The enclosed 10 Oct. letter from Gabriel Duvall to Kerr (3 pp.) expressed his willingness to write a general recommendation but declined addressing one to Jefferson on the grounds that his acquaintance with the president was too slight. Kerr, who was the brother-in-law of Washington postmaster Thomas Munroe, had been asking JM for an appointment for several months (Worthington C. Ford, ed., “Diary of Mrs. William Thornton, 1800–1863,” Records of the Columbia Historical Society, 10 [1907]: 124; PJM-PSRobert A. Rutland et al., eds., The Papers of James Madison: Presidential Series (2 vols. to date; Charlottesville, Va., 1984—)., 1:187 n. 1; PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:17–18, 69–70, 220).

